                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                        Plaintiff,

               v.                                            Case No. 19-C-614

NURSE BRITTANY,

                        Defendant.


                                            ORDER


       Plaintiff Lavall Lee, who is currently incarcerated at Racine Correctional Institution and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. On November 15, 2019, Judge J.P. Stadtmueller screened Plaintiff’s amended complaint

and allowed Plaintiff to proceed on a claim of deliberate indifference against Nurse Brittany, the

nursing supervisor at the Milwaukee County Jail, but dismissed Defendants Armor Correctional

Health Services and Milwaukee County from this action. The case was reassigned to this court

on February 11, 2020.

       The court notes that Defendants Armor Correctional Health Services and Milwaukee

County were dismissed for legal reasons that were unrelated to the judge’s recusal. More

specifically, the complaint failed to allege the existence of a policy or custom sufficient to

establish a claim for liability under Monell v. Department of Social Services of City of New York,

436 U.S. 658, 690 (1978). The case is proceeding against one named defendant, Nurse Brittany.

Because that defendant is not employed by the county, the county refused to accept service under

the Memorandum of Understanding between Milwaukee County and the court. The court directs
the United States Marshal to serve a copy of the amended complaint, the November 15, 2019

screening order, and this order upon Defendant Nurse Brittany, last name unknown, who is or was

employed by Armor Correctional Health Services, pursuant to Federal Rule of Civil Procedure 4.

For further assistance in serving the defendant, the court notes that Armor Correctional Health

Services is represented by John J. Reid of Cassiday Schade LLP. Finally, because the defendant

was not served, Plaintiff’s motion for default judgment must be denied.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for default judgment (Dkt. No.

17) is DENIED.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

amended complaint, the November 15, 2019 screening order, and this order upon the defendant

pursuant to Federal Rule of Civil Procedure 4. Plaintiff is advised that Congress requires the U.S.

Marshals Service to charge for making or attempting such service. 28 U.S.C. § 1921(a). The

current fee for waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§ 0.114(a)(2)–(3). Although Congress requires the court to order service

by the U.S. Marshals Service precisely because in forma pauperis plaintiffs are indigent, it has

not made any provision for these fees to be waived either by the court or by the U.S. Marshals

Service.

       IT IS FURTHER ORDERED that the defendant shall file a responsive pleading to the

complaint within the time required by the Federal Rules of Civil Procedure.

       Dated at Green Bay, Wisconsin this 12th day of February, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                2
